Citation Nr: 1111286	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  11-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for the costs of private medical expenses incurred at Columbia Memorial Hospital in August 2010.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran was admitted through the emergency room to Columbia Memorial Hospital on August 3, 2010 for treatment of pneumonia and acute coronary syndrome. 

2.  At the time of the Veteran's admission, VA facilities were not feasibly available and VA previously authorized the admittance of the Veteran to Columbia Memorial Hospital. 


CONCLUSION OF LAW

Payment or reimbursement for private medical services provided at Columbia Memorial Hospital in August 2010 is warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 3, 2010, the Veteran arrived by ambulance to the emergency room of Columbia Memorial Hospital.  He reported the gradual onset of shortness of breath over the last three days with severe difficulty breathing beginning several hours earlier.  Following various tests, the Veteran was diagnosed with pneumonia and acute coronary syndrome and admitted to the hospital.  A note in the medical records indicates that the Veteran's case was discussed with personnel at the VA hospital.  The private physicians were informed that the VA hospital was full and not accepting transfers and they were authorized to admit and treat the Veteran.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court of Appeals for Veterans Claims (Court) noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  Thus, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.

Under 38 C.F.R. §§ 17.53 and 17.54, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance and is only warranted when VA or other Federal facilities are not feasibly available.  In this case, the Veteran's treatment records note that the staff at Columbia Memorial Hospital contacted VA prior to admitting the Veteran.  VA informed the private hospital that their facility could not accept transfers at the current time and authorized the Veteran's private admission.  The record clearly establishes that VA previously authorized the Veteran's admission to Columbia Memorial Hospital as a VA facility was not feasibly available.  Accordingly, the claim for reimbursement of private medical expenses is granted. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims. Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 


ORDER

Entitlement to reimbursement for the costs of private medical expenses incurred at Columbia Memorial Hospital in August 2010 is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


